                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

               Plaintiff,

       vs.                                                    No. 1:16-CV-00755-JCH-KRS

CORIZON AND CENTURION
HEALTH CARE PROVIDERS, et al.,

               Defendants.

  ORDER DENYING MOTION FOR LEAVE TO FILE SUPPLEMENTAL PLEADING

       THIS MATTER is before the Court upon Joshua Urioste’s Motion for Leave to File a

Supplemental Complaint. (Doc. 64). As grounds, Urioste states that he seeks to add new First

and Fourteenth Amendment claims “to reflect events since [his] transfer back” to the North

Facility at the Penitentiary of New Mexico “[a]nd to add additional parties” to this action. (See

id.). Urioste’s proposed new claims appear to allege improper punishment, damage to personal

property, failure to adequately respond to grievances, unspecified “harassment and retaliation,”

withholding of mail, and restriction of information concerning “key witnesses” in this lawsuit

and his criminal case. (See id.). Urioste’s motion is not accompanied by a proposed supplemental

complaint.

       Under the Court’s Local Rules, “[a] proposed amendment to a pleading must accompany

the motion to amend.” D.N.M.LR-Civ. 15.1. The heading to Local Rule 15.1 makes clear that

this rule applies to supplemental pleadings under Fed. R. Civ. P. 15(d) as well as amendments

under Rule 15(a). See id. This rule takes on added salience in civil actions brought by prisoners

against governmental entities, officers, or employees, given the Court’s obligation to screen the

pleadings in such cases for frivolity, malice, or failure to state a claim. See 28 U.S.C.
§ 1915A(a)-(b). Although a pro se party’s pleadings must be construed liberally, “[t]his liberal

treatment is not without limits, and ‘[the Tenth Circuit] has repeatedly insisted that pro se parties

follow the same rules of procedure that govern other litigants.’” Kay v. Bemis, 500 F.3d 1214,

1218 (10th Cir. 2007) (quoting Garrett v. Selby, Connor, Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005)); see also White v. City of Albuquerque, No. 12-cv-0988 MV/KBM, 2015 WL

12915580, at *1 (D.N.M. Jan. 9, 2015) (quoting Keeher v. Dunn, 409 F. Supp. 2d 1266, 1270 (D.

Kan. 2005) (“Pro se litigants must follow rules of procedure, including local rules.”). Because

Urioste’s motion to supplement his complaint does not include a proposed supplemental

complaint,1 his motion will be denied.

         IT IS THEREFORE ORDERED that Joshua Urioste’s Motion for Leave to File a

Supplemental Complaint (Doc. 64) is DENIED without prejudice.




                                                       _____________________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE




1
  The Court has previously overlooked the requirements of Rule 15.1 when permitting Urioste to amend his
complaint, largely because Urioste was clear and specific about the very limited changes he wished to make to his
pleading. (See Doc. 60) (granting motions to amend complaint for limited purpose of substituting Defendants,
specifying the capacity in which Defendants were sued, and excluding previously dismissed claims and parties). But
as will be discussed in more detail in the undersigned’s forthcoming Proposed Findings and Recommended
Disposition, the amended pleading subsequently filed by Urioste exceeded the scope of amendments permitted by
the Court in significant ways. It is therefore clear that Urioste must be held to Local Rule 15.1 in order to ensure that
any future amended pleadings, if allowed, do not exceed the scope of permitted amendment.


                                                            2
